Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00333-CV

                                        Betty Lou SHEERIN,
                                              Appellant

                                                   v.

                           NORTHERN NATURAL GAS COMPANY,
                                      Appellee

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CI-01245
                        Honorable Victor Hugo Negron Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 16, 2013

VACATED AND DISMISSED

           The parties notified the court they reached an agreement resolving the issues in this

appeal and requested the appeal be abated until January 1, 2013. On November 2, 2012, the court

granted appellant’s unopposed motion to abate this appeal. We now reinstate the appeal on the

docket of the court and, pursuant to the agreement of the parties, vacate the trial court’s judgment

without regard to the merits and dismiss the case. See TEX. R. APP. P. 42.1(a)(2)(A); 43.2(e). All

costs of this appeal are taxed against appellant. See TEX. R. APP. P. 42.1(d).

                                                        PER CURIAM